Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Radachy (Attorney of Record) on 5 January 2022.

The application has been amended as follows: 
Claim 24, line 3: “wherein a surface of the electrical contact assembly that is non-parallel to the longitudinal”
Claim 26, line 3: “wherein a surface of the electrical contact assembly that is non-parallel to the longitudinal”
Claim 27, line 1: “The perforating gun assembly of claim 1, wherein the surface of the non-conductive bulkhead body contacts a”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner is in agreement with Applicant’s remarks, filed 24 November 2021, with respect to the present claims patentably distinguishing from the art of record.  Specifically, the examiner agrees that:
Only what is supported in disclosures of the U.S. Provisional Applications of Rogman (61/733,129) and Harrigan (61/819,196) can be considered prior art (see pages 11, 12 and 14 of the remarks);
Black (US 2012/0247771) and Rogman (61/733,129) are silent regarding the features of the bulkhead as presently amended in the independent claims (see remarks pages 10 and 12 respectively);
Modification of the two-conductor “coaxial feedthrough” of Rogman (61/733,129) with a single conductor switch as taught by Burton (US 9,145,764 B2), for example, would change the principle of operation of Rogman and thus a POSITA would not be motivated to make such a modification.1 (see remarks pages 13 and 14);
Harrigan (61/819,196) does not cure the deficiencies of either the Black or Rogman references since Harrigan does not teach (in the context of the pertinent claims) a non-conductive bulkhead body having a surface perpendicular to the longitudinal axis in contact with the TSA (as required of claims 1 and 14) or a non-conductive bulkhead body contacting the provided within the bore and contacting the TSA (as required of claim 8). (see remarks page 14).  The claimed features clearly supported in at least Figs. 19 and 32 of the instant Application.
26 with loading tube 12 which are depicted as male and female devices (Figs. 8 and 9), for example RCA connectors, which are mated by axial movement ¶[0029]. Black further teaches a modular gun assembly having electrical connections between the TSA 66 and the adjacent arming device 26 and loading tube 12 that are established by axial movement during assembly/securement of adjacent carrier portions 14a, 14b while the TSA 66 is positioned therein ¶[0029, 0038-0040]. The switch 270 as taught by Burton (Fig. 3) is comprised of two male connectors, at least one of which is pre-assembled with a wired connection (at pin 275) to a detonator 250 within an isolation subassembly 130 (see Fig. 2). It is therefore the examiner’s position that modification of Black with a switch as taught by Burton, for example, would render the modular TSA assembly of Black unsatisfactory for its intended purpose of establishing an electrical connection therethrough via axial movement during assembly/securement of the adjacent carrier portions.2
The known prior art fails to anticipate or make obvious all limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2143.01(VI) “THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE”
        2 MPEP 2143.01(V) “THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE”